Judgment, Supreme Court, New York County (Herman Cahn, J.), entered December 21, 2006, dismissing the amended complaint as against defendants-respondents, unanimously affirmed, with costs.
Plaintiffs allege that, some time in or after April 2000, defendants wrongfully cancelled two line-of-credit agreements that enabled them to engage in trading of commodities and derivatives for the purposes of hedging their citrus-growing operations in Brazil. They allege that the parties entered into the credit agreements, which contain Illinois choice of law provisions, in May 1998, renewed them in writing for the period May 27, 1999 through May 27, 2000, and orally agreed to extend them for an indefinite period in March 2000.
The Illinois Credit Agreements Act (815 Ill Comp Stat § 160/ 0.01 et seq.) bars any and all claims based on oral agreements to extend credit or to modify an existing credit agreement (see R & B Kapital Dev., LLC v North Shore Community Bank & Trust Co., 358 Ill App 3d 912, 917, 832 NE2d 246, 252 [1st Dist 2005]; First Natl. Bank in Staunton v McBride Chevrolet, Inc., 267 Ill App 3d 367, 372, 642 NE2d 138, 142 [4th Dist 1994]). Thus, the complaint fails to state a cause of action under Illinois law.
Contrary to plaintiffs’ contention, this legal argument may be raised for the first time at this juncture (see Sega v State of New York, 60 NY2d 183, 190 n 2 [1983]; Chateau D’ If Corp. v City of New York, 219 AD2d 205, 209 [1996], lv denied 88 NY2d 811 [1996]). Concur—Lippman, P.J., Andrias, Nardelli, Gonzalez and Kavanagh, JJ.